   8:20-cr-00002-RFR-SMB Doc # 40 Filed: 01/28/21 Page 1 of 1 - Page ID # 76




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR2
                                            )
      vs.                                   )
                                            )
TIMOTHY A. CARUSO,                          )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court on the government’s Unopposed Motion to
Continue Trial [39]. Counsel for the government will be in trial the week of February 22,
2021. The defendant has no objection to the motion. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [39] is granted, as
follows:

      1. The jury trial, now set for February 22, 2021 is continued to March 8, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 8, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny the government continuity of counsel, taking into
         account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than February 4, 2021. The objecting party must comply with
         all requirements of NECrimR 59.2.

      DATED: January 28, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
